DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the base potion” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 5, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook (2005/0281603) in view of de Olazabal (6,012,806), Ohashi (2006/0114276) and Watanabe (6,264,303).

	Regarding claim 1, Cook teaches an image recording apparatus, comprising:
	a plate member (fig. 5, item 140) which extends in a first direction (fig. 5, into page) that is a substantially horizontal direction (see fig. 5), the plate member including a base portion (fig. 5, portion of 140 on which item 190/192 is mounted), to which  pulley (fig. 5, item 190/192) is mounted and a first guide (fig. 5, item 148) extending in the first direction;
	a second guide (fig. 5, item 146) which extends in the first direction;
	a carriage (fig. 5, item 142) which is reciprocateable and slidable with respect to the first guide and the second quide in the first direction (see fig. 4), while being supported and guided by the first guide and the second guide (see fig. 4);
	a timing belt (fig. 5, item 194) which is wound on the pulley and which is connected to the carriage (see figs. 4, 5);
	a recording head (fig. 5, item 198) which is carriage by the carriage, and which ejects droplets of ink toward a recording medium so as to record and image thereon ([0042]);
	a carriage movement detector (fig. 5, items 167/196) including (a) a sensor (fig. 5, item 167) which is carried by and mounted on the carriage (see fig. 5) and (b) an encoder strip (fig. 5, item 196) which extends in the first direction, and which is held standing relative to the base portion of the plate member (see fig. 5), the carriage movement detector detecting a movement of the carriage in the first direction ([0041]);
	a support plate (fig. 4, note portions of frame 140 supporting encoder strip 196) standing from the base portion of the plate member and configured to support the encoder strip at a position higher than the first guide of the plate member (see figs. 4, 5),
 	wherein the base portion of the plate member has a horizontal surface facing upward (fig. 5, note portion of 140 facing upward), the timing belt is interposed between the encoder strip and the horizontal surface of the plate member (see fig. 5), and the carriage reciprocates in the first direction in a state in which a part of the carriage is interposed in a vertical direction between the horizontal surface of the base portion of the plate member and the encoder strip standing relative to the base portion of the plate member (see fig. 5, note that the bottom portion of slot 167 is always located between the horizontal surface of the base portion of the plate member and the encoder strip. Note that the encoder strip is “standing” relative to the base portion). 
	Cook does not teach wherein the support plate includes a narrow upper-end plate portion and a wide lower-end plate portion, the support plate standing at its wide lower-end plate portion and supporting the encoder strip at its narrow upper-end portion, a width of the wide lower-end plate portion in the second direction being greater than that of the narrow upper-end plate portion, the second direction being perpendicular to the first direction and a vertical direction, the narrow upper-end plate portion being located at an uppermost end of the support plate, the wide lower-end plate portion being located at a lowermost end of the support plate. De Olazabal teaches this (de Olazabal, see fig. 13, Note that support plate 412 has a narrower upper portion and a wide lower portion in the second, conveyance direction, and the support plate 412 supports the encoder strip 91 at its upper end while standing from guide structure 94 at its lower end. Note also that “end” can be as broad as simply the upper or lower half of the plate). 
	Cook in view of de Olazabal does not teach a hook portion extending from an upper end portion and inserted into a hole of the encoder strip in a second direction to hold the encoder strip. Ohashi teaches this (Ohashi, see fig. 7, Note unlabeled hook portions inserted into holes of encoder strip 107 to hold encoder strip). It would have been obvious to one of ordinary skill in the art at the time of invention to add hook portions of the type disclosed by Ohashi to the device disclosed by Cook in view of de Olazabal because doing so would constitute a simple substitution of one known attachment technique for another to obtain predictable results. 
	Upon addition of the hooks of Ohashi to the device of Cook in view of de Olazabal, the hooks would be located at the narrow upper end portions of the support members and be inserted into the encoder strip to hold the encoder strip in a standing posture.
	Cook in view of Ohashi and de Olazabal teaches a control board mounted on a carriage (Cook, [0041], Note that unshown communications link 28 is a flexible flat cable [as shown in the embodiment according to 3], and that cable necessarily connects to a carriage-side control board mounted on the carriage. Note that the cited embodiment according to figures 4 and 5 does not show where such a link would meet such a control board). Cook in view of Ohashi and de Olazabal does not teach wherein the control board is interposed in the vertical direction between the horizontal surface of the base portion of the plate member and the encoder strip. However, according to MPEP 2144.04, a rearrangement of parts is not patentable if such a rearrangement does not patentably modify the operation of the device. Here, the prior art combination teaches the claimed encoder strip the claimed plate member with base portion and the claimed control board, but it does not teach the relative positioning of the control board with respect to the encoder strip and the base portion of the plate member. All components disclosed by the prior art combination function in the exact same ways as the components of the claimed invention. Thus, Examiner maintains that to dispose the control board between the encoder strip and the base portion as opposed to somewhere else on the carriage does not patentably modify the operation of the device. 
	It should be noted that MPEP 2144.04 states that changes in shape are not patentable if they would have been obvious modifications to one of ordinary skill at the time of invention. Examiner maintains that all claimed limitations are disclosed in the art as detailed above. However, even if the specific wide/narrow structure of the support plate was not disclosed, such an arrangement would simply be a non-patentable change in shape of other prior art support plates. In other words, it would have been obvious to one of ordinary skill in the art to change the shapes of any of the three prior art support plates referenced to that claimed simply based on space considerations within any given printer. The claimed structure seems to be an obvious variant to what was well-known in the art at the time of invention, and Examiner maintains that the claimed modification is not patentable. 
	Cook in view of de Olazabal and Ohashi does not teach wherein no part of the carriage is located right above the encoder strip. Watanabe teaches an encoder sensor with an open top (Watanabe, see fig. 1). It would have been obvious to one of ordinary skill in the art at the time of invention to use a U-shaped encoder sensor, as disclosed by Watanabe, instead of an encoder sensor that completely surrounds the encoder strip, as disclosed by Cook in view of de Olazabl and Ohashi because doing so would amount to substituting one known shape of sensor for another to obtain predictable results. In other words, whether one was to use an encoder sensor embedded in the carriage itself so that the strip travels through the carriage or a sensor that can be mounted to an outside of the carriage would have been a simple matter of engeering choice. Upon addition if Watanabe’s sensor to the back of Cook’s carriage at a level where Cook’s sensor is positioned, the resultant device would have a sensor mounted on the back of a carriage with an open top so that no part of the carriage is located right above the encoder strip.   

	Regarding claim 2, Cook in view of de Olazabal, Ohashi and Watanabe teaches the image recording apparatus of claim 1, wherein the first guide is located on a first side of the carriage, and
	wherein the encoder strip is located on a second side of the carriage, wherein the second side of the carriage is opposite the first side of the carriage in the vertical direction (Cook, see fig. 5, Note that part of the carriage is sandwiched between the first guide and the encoder strip). 

 	Regarding claim 5, Cook in view of de Olazabal, Ohashi and Watanabe teaches the image recording apparatus of claim 1, wherein the encoder strip is located above the carriage, and the first guide is located below the carriage (Cook, see fig. 5, Again, note that language such as “above the carriage” and “below the carriage” can mean more than one thing. The encoder strip 196 is above the part of the carriage including the bottom of slot 167, and the first guide is below the portion of the carriage including the bottom of slot 167). 

 	Regarding claim 12, Cook in view of de Olazabal, Ohashi and Watanabe teaches the image recording apparatus of claim 1, wherein the support plate stands from the horizontal surface of the base portion, and an upper end of a guide rail standing from the horizontal surface of the base portion is interposed between the horizontal surface of the base portion and the encoder strip in the vertical direction (Cook, see fig. 4, note that if the “upper end” of the support member is taken to be the bottom of the slot on the frame into which the encoder scale is inserted, the limitation is met).

 	Regarding claim 14, Cook in view of de Olazabal, Ohashi and Watanabe teaches the image recording apparatus of claim 1, wherein the support plate is located adjacent to the pulley and located at a position nearer to a distal end of the first guide in the first direction than a position to which the pulley is mounted (Cook, see fig. 4, Note that the support plate holding the encoder strip is closer to end of the first guide in the first direction than the unlabeled pulley). 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook in view of de Olazabal, Ohashi and Watanabe as applied to claim 5 above, and further in view of Yanagi et al. (2004/0061757).

	Regarding claim 6, Cook in view of de Olazabal, Ohashi and Watanabe teaches the image recording apparatus according to claim 5, 
 	wherein the sensor projects in a direction away from the first rail portion in the vertical direction (Cook, see fig. 5, Note that because encoder strip is vertical, the unshown sensor within slot 167 must also be vertical).
	Cook in view of de Olazabal, Ohashi and Watanabe does not teach wherein the sensor is fixed directly to a control board which controls the recording head. Yanagi teaches this (Yanagi, [0100]). It would have been obvious to fix the encoder sensor to the control board, as taught by Yanagi, in the device taught by Cook in view of de Olazabal, Ohashi and Watanabe because doing so would reduce electrical delay issues incurred when the signal transmission path from the sensor to the control board is longer. In other words, minimizing the distance between the encoder sensor and the control board would allow for quicker signal transmission and more responsive carriage movement.

Response to Arguments
Applicant's arguments filed 12/12/2022 have been fully considered but they are not persuasive. Applicant argues Examiner has misapplied In re Japikse in asserting that the claimed invention is a rearrangement of prior art parts that would not modify the operation of the prior art device. According to Applicant, there is no support for Examiner’s argument that simply shifting the position of a starting switch, (i.e., In re Japikse) is similar to the sophisticated and space saving configuration of components as set forth in Claim 1. Examiner maintains that the similarities are enough. Any person of ordinary skill in the printer art at the time of invention would not have found the claimed arrangement to be any more sophisticated than shifting the position of a starting switch. As stated in the rejection:

…according to MPEP 2144.04, a rearrangement of parts is not patentable if such a rearrangement does not patentably modify the operation of the device. Here, the prior art combination teaches the claimed encoder strip, the claimed plate member with base portion and the claimed control board, but it does not teach the relative positioning of the control board with respect to the encoder strip and the base portion of the plate member. All components disclosed by the prior art combination function in the exact same ways as the components of the claimed invention. Thus, Examiner maintains that to dispose the control board between the encoder strip and the base portion as opposed to somewhere else on the carriage does not patentably modify the operation of the device. 
Applicant is correct in pointing out that Examiner erroneously added, the word “patentably,” but that does not negate the fact that the claimed rearrangement of parts was not some brilliant breakthrough but rather a simple and routine shifting of long-known and standard components to change their spatial relationships with each other. 
Applicant contends that arranging the claimed components in the recited manner allows for space savings in a reduced size printer. However, this statement would seem to imply that every design choice detailed in the specification can also be said to reduce the size of the printer, and it follows, then, that every design choice in every device is patentable if it is not expressly disclosed in the prior art. This would mean that claim reciting that a car’s steering wheel does not overlap with the car’s muffler should be allowed because there is no express disclosure of such a relation even though the steering wheel and the muffler would have no functional connection. Indeed, aside from being structurally within the same device, the claimed components do not actually require placement relative with each other in any particular way to serve their purposes. Thus, while Examiner can appreciate that one general focus of the claimed invention is to reduce space, as it was for all printer-related inventions at the time of invention, it seems like a stretch to insist that all spatial aspects of the printer represent patentable design choices because they all go to the “reducing size.”
Further, it should be noted that the specific placement of the claimed components are not expressly stated to reduce the size of the printer. Rather, the reduction in size is mentioned at the beginning of the disclosure, and then 37 pages of disclosure proceed to detail the inner workings of the printer, some aspects claimed and some not. Thus, there would not seem to be a direct link between the asserted size reduction and the specifically claimed spatial relations between components. 
Examiner maintains that the claimed limitations are directed to a simple rearrangement of parts that does not modify the operation of the claimed device and would have been obvious to one of skill in the art. The standing prior art rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853